Citation Nr: 1438346	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) due to service connection for the cause of the Veteran's death.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in June 2008, served on active duty from April 1965 to January 1967.  The appellant is his surviving spouse. 

In November 2008, the RO denied the appellant's claim of entitlement to DIC.  The RO found that the Veteran's death was not the result of VA hospital care or medical or surgical treatment during a period of VA hospitalization and hospice care from May 21, 2008 through June 21, 2008.  The appellant disagreed with that decision, and this appeal ensued.  

In September 2013, the Board of Veterans' Appeals (Board) confirmed and continued the RO's November 2008 decision.

In May 2005, pursuant to a joint motion by the appellant and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2013 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.



REMAND

A brief review of the appellant's contentions and the procedural history of this case are warranted.  

The appellant contends that the Veteran's death was due primarily to a May 2008 incident in which he choked on food during a period of VA hospitalization at the VA Medical Center (MC) in West Haven, Connecticut.  Therefore, she maintains that DIC is warranted pursuant to 38 U.S.C.A. § 1151.  However, she also maintains that the Veteran's death was due to his service-connected disabilities.  She argues that the appellant's service-connected diabetes mellitus was a significant condition contributing to death but not related to the underlying cause.  She states that not only was such a statement was included on a death certificate signed by a VA physician but that VA Fast Letter 13-04 supports her position.  In addition, the appellant contends that the Veteran's service-connected coronary artery disease rendered him materially less capable of resisting the cardiopulmonary arrest.  Therefore, she concludes that multiple service-connected disabilities caused or contributed to the Veteran's death.  Given these circumstances, she maintains that she is entitled to DIC.  

As noted above, in its November 2008 decision, the RO denied the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  However, it also denied entitlement to service connection for the cause of the Veteran's death.  In March 2009, the RO further denied entitlement to DIC pursuant to 38 U.S.C.A. § 1318 (Benefits for survivors of certain veterans rated totally disabled at time of death).  

The issues of entitlement to DIC due to service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been certified to the Board or otherwise developed for appellate purposes.  However, they are reasonably raised by the record, and require further development.  
Given the foregoing discussion, the AOJ must perform the following actions:

1.  The AOJ must contact the West Haven VAMC and request a copy of any after action report compiled in relation to the Veteran's death.  

Efforts to obtain such report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such report must be verified by each federal department or agency from whom it is sought.  

2.  When the actions in Part 1 have been completed, the AOJ must forward the appellant's claims file to a VA physician for review.  The VA physician must render opinions on the following:

a)  Is it at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected coronary artery disease rendered him materially less capable of resisting the cardiopulmonary arrest sustained at the West Haven VAMC on May 25, 2008 ?  

b)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus was a significant condition contributing to his death but not resulting in the underlying cause ?

Please note:  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 

c) Is it at least as likely as not that the Veteran's death was CAUSED by VA hospital care, medical or surgical treatment, or examination furnished the Veteran from May to June 2008 AND the proximate cause of death was - :

i.  Carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR

ii.  An event not reasonably foreseeable.

Please note:  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran died does not establish cause.

3. When the actions requested in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must readjudicate the issue of entitlement to DIC.  The AOJ's considerations must include, but are not limited to -

a)  whether a service-connected disability contributed substantially or materially to cause death.  In making its determination, the AOJ must consider, but is not limited to, FL 13-04; 

b)  whether DIC is warranted pursuant to 38 U.S.C.A. § 1318;

c)  whether DIC is warranted pursuant to 38 U.S.C.A. § 1151.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



